Citation Nr: 1234583	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  07-20 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of frostbite (cold injury) to the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1952 to December 1953, a portion of which represented service in the Republic of Korea, with additional service in the United States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously adjudicated the Veteran's claim on appeal in May 2011.  The Veteran's claim for service connection for the residuals of a cold injury to the hands was denied.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and VA's General Counsel filed a Joint Motion with the Clerk of the Court requesting that the Court vacate that part of the Board's decision and remand the case to the Board for further development and re-adjudication in accordance with the directives of the December 2011 Joint Motion.  The Joint Motion agreed that Board failed to ensure compliance with its September 8, 2010 Board remand instructions, as required by Stegall v. West, 11 Vet.App. 268 (1998).  Specifically, the Joint Motion agrees that the February 2011 VA examination was inadequate, because it did not provide the requested nexus opinion for residuals of a cold injury to the hands.  

The Court granted the Joint Motion for Remand in January 2012, and the Veteran's claims folder has been returned to the Board for further appellate review.  The issue of service connection for the residuals of a cold injury to the hands is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In the May 2011 Board decision that is now vacated, the Board found that residuals of a cold injury to the hands was not incurred in or aggravated by active service; however, the December 2011 Joint Motion found that the Board erred by failing to ensure compliance with its September 8, 2010 Board remand instructions to provide an adequate examination for the issue of service connection for the residuals of a cold injury to the hands.

The Board finds that this appeal must be remanded to obtain an adequate examination that complies with the directives of the December 2011 Joint Motion.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's residuals of a cold injury to the hands.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including the history of the Veteran and clinical findings, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that any current residuals of a cold injury to the hands began during service or is otherwise linked to some incident of active duty?  The examiner should note the Veteran's reports of exposure to extreme cold during his period of service in the Republic of Korea.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  Thereafter, the RO should readjudicate the issue of service connection for residuals of a cold injury to the hands.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


